Case 1:17-cv-00116-IMK-JPM Document 337 Filed 01/24/20 Page 1 of1 PagelD #: 4492

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AdODHAGUO = AMIDTWWATHO = AdODNOWAIOSNVAL «= AdOD.LUNOD *NOLLNUILSIC
and IVLOL Id MOSNVUL (SA Jad ALavd
OaqNnaad IV LOL Td hdOSNVUL dil Sold OL |
=| GaLILLON ALYVd ONIHAGHO
NEN LsOdad SSH CsAladd Ld de OSNVaLL
Soe] SADUVHO T¥LOL Cada gdo Ld OSNval
al¥d Lisodad divd Lisodaa
UsATa dg aad
A aLva
£009¢ AM ‘Buleauy 9ze xo Od JYyOeUy APUID
SSauddy LYnoo AG Odd Vd9ud Ft Pl LKdIYOSNVUL
CEOB /SI/1
WHEN ANOHd aLVd 61
A@ GASSAD0Ud FUNLYNDIS 81
GS'EL Teuon ja usodap
WLOL ILVWILSA sadsnys [fe Aed [pian | ety Aynzaa | ‘mojoq Sulusis Ag
(6l 9 80} NOLLVOIALLaaD
J Ll aWIL aa
| LI ATHIIOH
§11d09 JO ‘ON
L_] L! ATIVO
$31d09 40 ‘ON
SO'el EL [x] LI Ore
SaldQ2 JOON
CJ LC) Ca Lidddxs
§dld09 JO ‘ON
Oo O mm
§41d09 JO ‘ON
Oo LI) BAVNIO
§41dO3 JO ‘ON
Saldo2 ee) a eves torent
1 4 oy Ade: 3
§1503 S.LVINILSA SADVd JO ‘ON aynouitaay | 4409-181 Spey sapapu) | AYOOALVI
‘IWWNIDIO
WACO ‘LI
Oc02/a/t ONIV3H WVE
"Judd SNje}s J]UOYda|a] DNIONILLNES
(4poeds) WSHLLO |X SNOLLOCTMLSNI AuNE ||
LYNOD JO NOINTO |_|
Quepuajsq) INSWODUY DNISOTI
(4905) ONIGSSIOUd Te ML add (guurtid) LNSWODUY DNISOTD
(epagog) INAWALVLS DNINadO
(uneinid) INIWALVLS DNIN3dO
(ssouay 4jieds) ANOWLLSALL AyId HIOA
(SySLVd (S)NOLLUOd (SJaivd SNOLLUOd

 

 

 

 

(pmsenbeu s) duosuen yaya 10) (s)Fuipaasaid yo (s)arep pus (suared Ayiseds) QyLSaNOgY LdTYOSNVUL 91

 

 

 

 

 

 

 

 

 

 

 

 

YaHLO | Shad vd YANO NI] mar [_] ‘TWadd¥-NON [x]
ADLUIAUANVE [_] LOv adtsnr TWNIWTaO [7] avn [7] ‘Twaddv [7]
YOd AITO ‘$1
auoydajay SLV1S +I | auoydalay Ald El sjeoNS.eUWeY, uelAW ‘A JeuoeUJAajU] Uaboig
SONIGAIOOWd AO NOLLVION AWN SV ZI
OcOga/E OL TI] _ 020c/8/l WOU Ol Aajaoy QOLE-AD-ZE-}
SONIGAa20ud 40 SALVO apanr ‘6 YIGWNN ISVI'8
Ad) diz ‘4 ALLS 9 ALID'S “TIVINd NO SSTUCV AUSZAITAC ‘+
aLva WIGAN JNOHd 2 aWWN ‘I
"HOORAY POY BSD]. |
va andl WACUO Ld MOSNVAL
Bs : +: (81/60 ‘Aay)
A'INO 3S LUNOD OA SLUN0D SALVLS CALUNS)] JHL 40 F930 JALLVULSININGY cep OV

 

 

 
